Title: Edmund Randolph to William Bradford, Alexander Hamilton, and Henry Knox, 13 March 1794
From: Randolph, Edmund
To: Bradford, William,Hamilton, Alexander,Knox, Henry



Philadelphia, March 13th 1794.
Gentlemen

I had a personal interview with Mr. Fauchet yesterday; and endeavoured to satisfy him of the difficulty, and, as I conceived, the impracticability of advancing the million of Dollars, which he requested. He described his distress, produced by the various draughts of the French Consuls, with great force, and in strong colours; and begged, that he might be permitted to state it on paper. This of course could not be opposed. But as he was to write, I asked him to say whether the demand of a million of dollars did not exceed the pressing exigencies of the moment. He assured me, that this sum actually fall short of them.
Permit me therefore to submit to your consideration my opinion, to be laid, with yours, before the President.
I am of opinion, that Mr. Fauchet’s application for money, ought to be transmitted to Congress.
1. Because the executive, as it is represented by the Secretary of the Treasury, cannot expect to modify the French debt by any further loans at present, altho’ Congress have given the President special power to do so, and have expressed a desire, that it should be done.
2. Because Congress are the true Judges, whether the situation of the United States permits Mr. Fauchet’s request to be complied with from other resources, besides loans.
3. Because the French debt is intitled to every exertion in our power, to relieve the embarrassments of the French government.

4. And because I do not discern any objection to submit to Congress a subject, so peculiarly within their province, as the raising of money.
I inclose Mr. Fauchet’s last letter, and have the honor to be, Gentlemen, With   great respect and esteem,   Yo mo. ob. ser

Edm: Randolph.

